        Case 4:20-cv-00298-MWB Document 7 Filed 03/06/20 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Kayla Williams,                        :
                                       :
                   Plaintiff,          :     Case No. 4:20-cv-00298-MWB
                                       :
             v.                        :     Judge Matthew W. Brann
                                       :
The Pennsylvania State University,     :
et al.,                                :
                                       :     Electronically Filed
                   Defendants          :
                                       :

                                     ORDER

      AND NOW, this _____ day of March, 2020, upon consideration of

Defendant The Pennsylvania State University’s Unopposed Motion for

Enlargement of Time, the Motion is GRANTED, and it is HEREBY ORDERED

THAT the University shall have until Monday, March 23, 2020 to respond to

Plaintiff Kayla Williams’ Complaint. For clarity, all Defendants will have the

same response deadline of March 23, 2020. Further, consistent with the Local

Rule, within 14 days after March 23rd, Defendants shall file a brief in support of

any responsive motion.

                                             BY THE COURT


                                             ____________________________
                                             The Honorable Matthew W. Brann
                                             United States District Judge
           Case 4:20-cv-00298-MWB Document 7 Filed 03/06/20 Page 2 of 6



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Kayla Williams,                         :
                                        :
                    Plaintiff,          :      Case No. 4:20-cv-00298-MWB
                                        :
              v.                        :      Judge Matthew W. Brann
                                        :
The Pennsylvania State University,      :
et al.,                                 :
                                        :      Electronically Filed
                    Defendants          :
                                        :

       DEFENDANT THE PENNSYLVANIA STATE UNIVERSITY’S
        UNOPPOSED MOTION FOR ENLARGEMENT OF TIME

      Defendant The Pennsylvania State University (the “University”), by and

through its undersigned counsel, hereby moves for an enlargement of time within

which to answer or otherwise respond to the Complaint of Plaintiff Kayla Williams

(Doc. No. 1), and in support thereof states:

      1.      Plaintiff Kayla Williams commenced this action by filing her

Complaint on February 19, 2020 (see Docket No. 1);

      2.      Plaintiff Kayla Williams effectuated service on the University on

February 20, 2020 (see Docket No. 3);

      3.      The University’s response to the Complaint is currently due March

12, 2020;
           Case 4:20-cv-00298-MWB Document 7 Filed 03/06/20 Page 3 of 6



      4.      On March 2, 2020, undersigned counsel notified Plaintiff’s counsel

that in addition to the University, undersigned counsel also represents the

individual defendants named in this matter – Defendants Feldbaum, Prawdzik, and

Yarwood (collectively the “Individual Defendants”);

      5.      That same day, undersigned counsel agreed to accept service of the

Complaint by email on behalf of the Individual Defendants; making the Individual

Defendants’ response to Plaintiff Kayla Williams’ Complaint due March 23, 2020;

      6.      That same day, undersigned counsel inquired whether Plaintiff’s

counsel would consent to a uniform response deadline for all Defendants, thus

giving the University additional time to respond to Plaintiff Kayla Williams’

Complaint;

      7.      Plaintiff’s counsel consented to undersigned counsel’s request that

Defendants’ response deadline would be standardized and set as March 23, 2020;

and

      8.      No prior extensions have been sought by any parties to this action.

      WHEREFORE, Defendant The Pennsylvania State University respectfully

requests that the Court enlarge the University’s deadline to answer or otherwise

respond to the Complaint to March 23, 2020 in order to standardize the response

deadline for all Defendants.
       Case 4:20-cv-00298-MWB Document 7 Filed 03/06/20 Page 4 of 6



                                  Respectfully submitted,


Dated: March 6, 2020              s/ James A. Keller
                                  James A. Keller (PA78955)
                                  SAUL EWING ARNSTEIN & LEHR LLP
                                  Centre Square West
                                  1500 Market St., 38th Floor
                                  Philadelphia, PA 19102
                                  P: 215-972-1964
                                  james.keller@saul.com

                                  Attorney for Defendants The Pennsylvania
                                  State University, Karen Feldbaum, Brendan
                                  Prawdzik, and Michelle Yarwood
        Case 4:20-cv-00298-MWB Document 7 Filed 03/06/20 Page 5 of 6



                       CERTIFICATE OF CONCURRENCE

      I hereby certify that before filing the forgoing Motion, I sought concurrence

from Plaintiff’s counsel, who confirmed that Plaintiff’s counsel has no objection to

the foregoing extension request to standardize the response deadline.



                                             s/ James A. Keller
                                             James A. Keller, Esq.

Dated: March 6, 2020
        Case 4:20-cv-00298-MWB Document 7 Filed 03/06/20 Page 6 of 6



                         CERTIFICATE OF SERVICE

      I hereby certify that on March 6, 2020, I served a true and correct copy of

the foregoing Unopposed Motion for Enlargement of Time upon all counsel of

record via the Court’s CM/ECF system.



                                             s/ James A. Keller
                                             James A. Keller, Esq.

Dated: March 6, 2020
